NO. 12-21-00171-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

FRANK SCOTT LANDEN,                                    §       APPEAL FROM THE 7TH
APPELLANT

V.                                                     §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                               §       SMITH COUNTY, TEXAS

                                      MEMORANDUM OPINION
       Frank Scott Landen appeals his conviction for possession of a controlled substance in an
amount of less than one gram. In one issue, Appellant argues that the assessed court costs
erroneously include the local consolidated fee on conviction of a felony in the amount of
$105.00. We modify and affirm as modified.


                                               BACKGROUND
       Appellant was charged by indictment with possession of a controlled substance, namely,
methamphetamine, in an amount of less than one gram, a state jail felony. 1 Appellant pleaded
“guilty,” and Appellant and his counsel signed various documents in connection with his guilty
plea, including a stipulation of evidence in which he stipulated, and judicially confessed, that he
committed each and every element alleged in the indictment and that he was guilty as charged.
The trial court accepted Appellant’s plea, found the evidence substantiated his guilty plea, and
adjudged Appellant “guilty” of possession of a controlled substance as set forth in the
indictment. However, Appellant elected for the jury to determine punishment. After the
punishment hearing, the jury assessed Appellant’s punishment at twenty-four months


       1
           See TEX. HEALTH & SAFETY CODE ANN. art. 481.115(a), (b) (West Supp. 2021).
confinement in a state jail facility. 2 The judgment, bill of costs, and Order to Withdraw Funds
show that Appellant was assessed $249.00 in court costs. This appeal followed.


                                                 COURT COSTS
         In one issue, Appellant argues that the assessed court costs erroneously included the local
consolidated fee on conviction of a felony in the amount of $105.00, and the judgment must be
modified.
Standard of Review and Applicable Law
         We review the assessment of court costs on appeal to determine if there is a basis for the
cost, not to determine if there was sufficient evidence offered at trial to prove each cost, and
traditional Jackson v. Virginia evidentiary-sufficiency principles do not apply. Johnson v. State,
423 S.W.3d 385, 389-90 (Tex. Crim. App. 2014) (citing Jackson v. Virginia, 443 U.S. 307, 316,
99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979)). Appellant need not have objected at trial to raise a
claim challenging the bases of assessed costs on appeal. Id. at 391. When a trial court improperly
includes amounts in assessed court costs, the proper appellate remedy is to reform the judgment
to delete the improper fees. Cates v. State, 402 S.W.3d 250, 252 (Tex. Crim. App. 2013). Court
costs may not be assessed against a criminal defendant for which a cost is not expressly provided
by law. See TEX. CODE CRIM. PROC. ANN. art. 103.002 (West 2018).
Analysis
         The date of Appellant’s charged offense is May 8, 2019. The Local Consolidated Fee on
Conviction of Felony only applies to defendants who are convicted of offenses committed on or
after January 1, 2020. TEX. LOC. GOV’T CODE ANN. § 134.101 (West 2021). Section 134.101
assesses an additional $105.00 fee for persons convicted of felonies. Id. § 134.101(a). That
$105.00 fee is to be allocated to the following specific accounts and funds: the clerk of the court
account, the county records management and preservation fund, the county jury fund, the
courthouse security fund, the county and district court technology fund, and the county specialty
court account. Id. § 134.101(b).
         The bill of costs in Appellant’s case includes the following costs as enumerated in
Section 134.101: $40.00 for the clerk of the court, $4.00 for the county and district court

         2
          See TEX. PENAL CODE ANN. § 12.35(a), (b) (West 2019). An individual adjudged guilty of a state jail
felony shall be punished by confinement in a state jail facility for any term of not more than two years or less than
one hundred and eighty days and, in addition, a fine not to exceed $10,000.00. See id.


                                                         2
technology fund, $1.00 for the county jury fund, $25.00 for the county records management and
preservation, $25.00 for the county specialty court account, and $10.00 for the courthouse
security fund. These fees total $105.00. Pursuant to the statute’s effective date, Appellant is not
obligated to pay the Local Consolidated Fee on Conviction of Felony. See Hayes v. State, No.
12-20-00222-CR, 2021 WL 1418400, at *2 (Tex. App.—Tyler April 14, 2021, no pet.) (mem.
op., not designated for publication). Accordingly, we will modify the trial court’s judgment, bill
of costs, and Order to Withdraw Funds to delete these fees. See Sturdivant v. State, 445 S.W.3d
435, 443 (Tex. App.—Houston [1st Dist.] 2014, pet. ref’d). We sustain Appellant’s sole issue.


                                                  DISPOSITION
         Having sustained Appellant’s sole issue, we modify the trial court’s judgment, bill of
costs, and Order to Withdraw Funds to reflect that the Appellant’s court costs are $144.00 by
deleting the Local Consolidated Fee on Conviction of Felony. We affirm the judgment as
modified.
                                                                JAMES T. WORTHEN
                                                                   Chief Justice


Opinion delivered June 8, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              JUNE 8, 2022


                                         NO. 12-21-00171-CR


                                     FRANK SCOTT LANDEN,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0424-20)

                       THIS CAUSE came to be heard on the appellate record and the briefs filed
herein, and the same being considered, it is the opinion of this court that the judgment of the
court below should be modified and as modified, affirmed.
                       It is therefore ORDERED, ADJUDGED and DECREED that the
judgment, bill of costs, and Order to Withdraw Funds of the court below be modified to reflect
that the Appellant’s court costs are $144.00 by deleting the Local Consolidated Fee on
Conviction of Felony; in all other respects the judgment of the trial court is affirmed; and that
this decision be certified to the court below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.